Case 14-05572        Doc 57     Filed 11/01/18     Entered 11/01/18 12:45:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-05572
         Darren S McClinton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/20/2014.

         2) The plan was confirmed on 04/25/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/24/2014, 03/30/2016, 11/01/2017, 06/28/2018.

         5) The case was dismissed on 08/17/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $865.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-05572       Doc 57         Filed 11/01/18    Entered 11/01/18 12:45:18                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                 $8,940.74
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $8,940.74


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $391.54
     Other                                                                     $33.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,924.54

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC               Unsecured            NA         278.24           278.24           0.00       0.00
 CHARMAINE PAYNE                   Priority            0.00           NA               NA            0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,700.00       3,257.00         3,257.00           0.00       0.00
 DIVISION OF CHILD SUPPORT ENFOR   Priority            0.00           NA               NA            0.00       0.00
 GREAT LAKES CREDIT UNION          Unsecured         400.00        413.00           413.00           0.00       0.00
 PYOD                              Unsecured            NA       9,573.33         9,573.33           0.00       0.00
 EDUCATION DPEDNELNET              Unsecured      2,333.00            NA               NA            0.00       0.00
 EDUCATION DPEDNELNET              Unsecured         777.00           NA               NA            0.00       0.00
 MCSI INC                          Unsecured         250.00           NA               NA            0.00       0.00
 MCSI INC                          Unsecured         500.00           NA               NA            0.00       0.00
 PLS FINANCIAL SERVICES            Unsecured         400.00           NA               NA            0.00       0.00
 ATT                               Unsecured         364.73           NA               NA            0.00       0.00
 FIRST RATE FINANCIAL              Unsecured         467.08           NA               NA            0.00       0.00
 STATE OF ARIZONA DEPT OF ECONO    Priority       6,818.00       6,867.74         6,867.74      6,016.20        0.00
 US DEPARTMENT OF EDUCATION        Unsecured      4,793.00       3,204.75         3,204.75           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-05572        Doc 57      Filed 11/01/18     Entered 11/01/18 12:45:18              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $6,867.74          $6,016.20              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                          $6,867.74          $6,016.20              $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,726.32                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $2,924.54
         Disbursements to Creditors                             $6,016.20

 TOTAL DISBURSEMENTS :                                                                       $8,940.74


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
